This opinion is subject to administrative correction before final disposition.




                                 Before
                   GASTON, LAWRENCE, and STEWART
                        Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                      v.

                        Andrey J. SANCHEZ
                    Corporal (E-4), U.S. Marine Corps
                                Appellant

                              No. 202000113

                          Decided: 5 February 2021

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                               Military Judge:
                               John P. Norman

   Sentence adjudged 19 February 2020 by a special court-martial con-
   vened at Marine Corps Base Camp Pendleton, California, consisting of
   a military judge sitting alone. Sentence in the Entry of Judgment:
   reduction to E-1, confinement for six months, and a bad-conduct dis-
   charge. 1

                            For Appellant:
                   Commander C. Eric Roper, JAGC, USN

                                For Appellee:
                             Brian K. Keller, Esq.



   1 The convening authority suspended the bad-conduct discharge pursuant to the
recommendation of the military judge.
                 United States v. Sanchez, NMCCA No. 202000113
                               Opinion of the Court

                              _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                              _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2   Uniform Code of Military Justice arts. 59, 66, 10 U.S.C. §§ 859, 866.


                                            2